IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-11-00389-CV

CARL HODGES,
                                                                     Appellant
v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION,
                                                                     Appellee



                              From the County Court at Law
                                   Ellis County, Texas
                                Trial Court No. 11-C-3450


                              MEMORANDUM OPINION


        Appellee, Federal National Mortgage Association, has notified this Court that

appellant, Carl Hodges, has filed a bankruptcy petition in the Northern District of

Texas, Dallas Division, on April 26, 2012.1 See TEX. R. APP. P. 8.1. Further action in this

appeal has been automatically stayed.2 See 11 U.S.C. § 362.



        1We note that, on May 1, 2012, this Court issued a letter order denying appellant’s “Emergency
Motion to Dissolve Writ,” which he filed on April 24, 2012. Nowhere in his “Emergency Motion to
Dissolve Writ” or his pro se docketing statement did appellant inform this Court of the possibility of
bankruptcy. This Court first received notice of appellant’s April 26, 2012 bankruptcy petition on May 2,
        For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on

motion of any party showing that the stay has been lifted or modified and specifying

what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

        The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

        The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal suspended
Opinion delivered and filed May 16, 2012
[CV06]




2012 by way of appellee. Because appellant filed his bankruptcy petition on April 26, 2012, we note that
our May 1, 2012 letter order is subject to the automatic stay. See 11 U.S.C. § 362.

        2 In addition, we recognize that appellee filed a motion for extension of time to file its appellee’s
brief on the same day as its notice of appellant’s bankruptcy. Once again, because appellant filed his
bankruptcy petition on April 26, 2012, we note that appellee’s motion for extension is subject to the
automatic stay. See id.

Carl Hodges v. Federal National Mortgage Association                                                  Page 2